Title: From Benjamin Franklin to Ann Hudson de Lavau, 10 August 1783
From: Franklin, Benjamin
To: Lavau, Ann Hudson de


          
            Madam,
            Passy, Augt. 10. 1783
          
          I received your Letter dated the first Instant, which I should have answered directly, but had
            mislaid the enclos’d Letter from your Mother which you desired might be sent you. The
            Bills mentioned by Mr Beall, came duly to my hands and I have received the Money,
            Seventy-two Dollars. I imagined you were long since gone to America, am sorry to hear of your Disappointments, and
            now acquaint you that you may draw on me for three hundred and Sixty Livres Tournois,
            the Amount of the above, which shall be paid on Sight; and this Sum, with Mr Beall’s Letter which I
            also send you enclos’d, will I hope
            procure you a Passage to your own Country, where I wish you may arrive safe & have a
            happy Sight of your Friends. I am, Your humble Servant
          
            B Franklin
            Mrs Ann Hudson de Lavau
          
        